Fourth Court of Appeals
                                         San Antonio, Texas
                                               January 30, 2020

                                             No. 04-20-00046-CV

    IN RE Joshua STEVENS, Erick Matta, Lyn Joseph, Irene Baldridge, and David Edwards

                                      Original Mandamus Proceeding 1

                                                    ORDER

Sitting:         Sandee Bryan Marion, Chief Justice
                 Patricia O. Alvarez, Justice
                 Liza A. Rodriguez, Justice

        Relators filed a petition for writ of mandamus to which the real parties in interest
responded. After considering the petition and the response, this court concludes the complaint
presented by relators is not ripe for our consideration. Accordingly, the petition for writ of
mandamus is dismissed. See TEX. R. APP. P. 52.8(a). This court’s opinion will issue at a
later date.

           It is so ORDERED on January 30, 2020.
                                                              _________________________________
                                                              Patricia O. Alvarez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 30th day of January, 2020.



                                                              ___________________________________
                                                              MICHAEL A. CRUZ,
                                                              Clerk of Court




1
  This court has jurisdiction pursuant to Texas Election Code section 273.061, which authorizes this court to “issue
a writ of mandamus to compel the performance of any duty imposed by law in connection with the holding of an
election . . . regardless of whether the person responsible for performing the duty is a public officer.” TEX. ELEC.
CODE § 273.061.